



Exhibit 10.8
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is hereby entered into by NVR, INC., a
Virginia corporation (the “Company”) and PAUL W. PRAYLO (the “Executive”) on
this 28th day of January 2019.


WHEREAS, the Company desires to employ the Executive in the capacity of Senior
Vice President and Chief Operating Officer; and


WHEREAS, the Company and the Executive have agreed that, as of the Effective
Date, the terms and conditions of such employment relationship shall henceforth
be as set out herein.


ACCORDINGLY, the parties agree as follows:


1.
Employment, Duties and Acceptance.



1.1
Employment by the Company. The Company hereby employs the Executive, for itself
and its affiliates, to render exclusive and full-time services to the Company.
The Executive will serve in the capacity of Senior Vice President and Chief
Operating Officer. The Executive will perform such duties as are imposed on the
holder of that office by the By-laws of the Company and such other duties as are
customarily performed by one holding such position in the same or similar
businesses or enterprises as those of the Company. The Executive will perform
such other related duties as may be assigned to him from time to time by the
Company’s Board of Directors or Chief Executive Officer. The Executive will
devote his entire full working time and attention to the performance of such
duties and to the promotion of the business and interests of the Company. This
provision, however, will not prevent the Executive from investing his funds or
assets in any form or manner, or from acting as a member of the board of
directors of any companies, businesses, or charitable organizations, so long as
such investments or companies do not compete with the Company, subject to the
limitations set forth in Section 7.1.



1.2
Acceptance of Employment by the Executive. The Executive accepts such employment
and shall render the services described above.





1

--------------------------------------------------------------------------------





1.3
Place of Employment. The Executive’s principal place of employment shall be the
Washington, D.C. metropolitan area, subject to such reasonable travel as the
rendering of services associated with such position may require.



1.4
Acknowledgement. By signing this Agreement, the Executive acknowledges that he
has received copies of the Company’s current Code of Ethics and Standards of
Business Conduct (collectively, the “Code”), has read and understood the Code’s
content, and agrees to comply with the Code in all respects.



2.    Duration of Employment.


This Agreement and the employment relationship hereunder will continue in effect
from January 28, 2019 through December 31, 2020. It may be extended beyond
December 31, 2020 by mutual, written agreement at any time. In the event of the
Executive’s termination of employment during the term of this Agreement, the
Company will be obligated to pay all base salary, bonus and other benefits then
accrued, as well as cash reimbursement for all accrued but unused vacation,
plus, if applicable, the additional payments provided for in Sections 6.1, 6.2,
6.3, 6.5 and 6.7 of this Agreement.


3.    Compensation.


3.1
Base Salary. As compensation for all services rendered pursuant to this
Agreement, the Company will pay to the Executive an annual Base Salary of FIVE
HUNDRED FIFTY THOUSAND DOLLARS ($550,000) payable in equal monthly installments
of FORTY-FIVE THOUSAND EIGHT HUNDRED AND THIRTY-THREE DOLLARS AND 33 CENTS
($45,833.33). The Company’s Compensation Committee of the Board of Directors
(the “Compensation Committee”) in its sole discretion may increase, but may not
reduce, the Executive’s annual base salary.



3.2
Annual Bonus. The Executive shall be eligible to be paid a bonus annually in
cash pursuant to the Company’s annual incentive plan, as determined by the
Compensation Committee (the “Annual Bonus”), in a maximum amount of 100% of the
Executive’s annual base salary. The Annual Bonus (if any) shall be earned on the
last day of the calendar year to which it relates, and shall be paid at the same
time (or times) and in the same manner as annual bonuses for other senior
executives of the Company. Entitlement to the Annual Bonus is dependent on the
Executive meeting certain goals, which shall be established annually by the
Company,



2

--------------------------------------------------------------------------------





and shall be subject to the approval of the Compensation Committee.
Notwithstanding the provisions of this paragraph 3.2, the Executive will be paid
a bonus of $550,000 in cash in lieu of an Annual Bonus for the calendar year
ending December 31, 2019, provided the Executive is employed with the Company on
December 31, 2019, at the same time (or times) and in the same manner as annual
bonuses for other senior executives of the Company.


3.3
Participation in Employee Benefit Plans. The Executive shall be permitted during
the term of this Agreement, if and to the extent eligible, to participate in any
group life, hospitalization or disability insurance plan, health program,
pension plan, employee stock ownership plan or similar benefit plan of the
Company, which may be available to other comparable executives of the Company
generally, on the same terms as such other executives. The Executive shall be
entitled to paid vacation and all customary holidays each year during the term
of this Agreement in accordance with the Company’s policies.



3.4
Expenses. Subject to such policies as may from time to time be established by
the Company’s Board of Directors, the Company shall pay or reimburse the
Executive for all reasonable expenses actually incurred or paid by the Executive
in the performance of the Executive’s services under this Agreement upon
presentation of expense statements or vouchers or such other supporting
information as it may require.



3.5
Stock Holding Requirement. The Executive is required to continuously hold at all
times NVR, Inc. common stock with a value equal to six (6) times the Executive’s
base salary as then in effect, subject to the Company’s policy titled the NVR,
Inc. Stock Holding Requirement for NVR’s Board of Directors (“Directors”) and
Certain Members of Senior Management (“Senior Management”), which is
incorporated herein by reference. The stock holding requirement described in
this Section 3.5 may be adjusted at any time by the Company’s Board of Directors
upon thirty days’ written notice, but not more than once in any twelve (12)
month period.



3.6
Hiring Bonus. The Executive shall be eligible to earn a hiring bonus of $500,000
on the one (1) year anniversary date following the Effective Date and $500,000
on the two (2) year anniversary date following the Effective Date. The Executive
must be employed by the Company on the specified anniversary date to earn the
hiring bonus. In the event this Agreement terminates on December 31, 2020 and
provided the Executive is employed by the Company on the two (2) year
anniversary following the Effective Date, the Executive shall remain eligible to
earn the hiring bonus due on the two (2) year anniversary date. Any hiring



3

--------------------------------------------------------------------------------





bonus earned pursuant to this Section 3.6 shall be paid in cash within thirty
(30) days following the applicable anniversary date.


3.7
Relocation Benefits. The Executive shall be eligible to receive standard
relocation benefits provided by the Company.



4.
Equity Incentive And Long-Term Incentive Plans.



The Executive will be a participant in one or more of the Company’s equity
incentive plans or programs available to senior executives of the Company
(collectively, the “Equity Incentive Plans”). The Executive will enter into
separate agreements governing the terms of his participation in the Equity
Incentive Plans. The Executive is eligible to participate in any future equity
or long-term incentive plan adopted by the Company.


5.
Deferred Compensation Plan.



The Executive has the opportunity to defer certain amounts fully earned under
annual and long-term incentive plans into the Company’s deferred compensation
plan, as available to senior management from time to time (the “Deferred
Compensation Plan”). The amounts deferred will be held in a fixed number of
shares of NVR, Inc. common stock within a Rabbi Trust, and will be distributed
to the Executive upon separation of service from the Company. All amounts held
for the Executive by the Rabbi Trust pursuant to the Deferred Compensation Plan
will be fully vested and not subject to forfeiture for any reason, regardless of
the reason for termination. Distributions will be made pursuant to the terms of
the Deferred Compensation Plan, subject to the Company’s Financial Policies and
Procedures File 1.21, Deferred Compensation Plan Administration, and File 1.34,
Insider Information, Trading, Tipping and Compliance (Executive Officers and
Directors).


6.
Termination, Disability or Retirement.



6.1
Termination Upon Death. If the Executive dies during the term hereof, this
Agreement shall terminate, except that the Executive’s legal representatives
shall be entitled to receive the Executive’s Base Salary and accrued Annual
Bonus for the period ending on the last day of the second calendar month
following the month in which the Executive’s death occurred. For purposes of
this Section 6.1, the accrued Annual Bonus shall be calculated as one hundred
percent (100%) of Base Salary multiplied by the fraction of (x) the number of
days in the



4

--------------------------------------------------------------------------------





calendar year through the last day of the second calendar month following the
month in which Executive died divided by (y) 365 days (regardless of whether the
performance goals established pursuant to Section 3.2 are actually met for such
year). Payments due under this Section 6.1 will be made in a lump sum within 10
days following six months and one day after the date of death.


6.2
Disability. If during the term hereof the Executive becomes physically or
mentally disabled, whether totally or partially, so that the Executive is, as
determined by the Company’s Board of Directors in its sole discretion taking
into account the Executive’s eligibility for benefits under Company-sponsored
long-term disability plans or programs, substantially unable to perform his
services hereunder, the Executive shall transfer from active to disability
status. Nothing in this Section 6.2 shall be deemed to in any way affect the
Executive’s right to participate in any disability plan maintained by the
Company and for which the Executive is otherwise eligible. If the Executive
transfers to disability status, he would be entitled to receive the Executive’s
Base Salary and accrued Annual Bonus for the period ending on the last day of
the second calendar month following the month in which the Executive is
transferred to disability status. For purposes of this Section 6.2, the accrued
Annual Bonus shall be calculated as one hundred percent (100%) of Base Salary
multiplied by the fraction of (x) the number of days in the calendar year
through the last day of the second calendar month following the month in which
the Executive was transferred to disability status divided by (y) 365 days
(regardless of whether the performance goals established pursuant to Section 3.2
are actually met for such year). Payments due under this Section 6.2 will be
made in a lump sum within 10 days following six months and one day after the
date the Executive transferred to disability status.



6.3
Retirement. If the Executive elects to terminate employment upon meeting the
established criteria for Retirement prior to the end of the term of this
agreement, the Executive will be entitled to receive the Executive’s Base Salary
for the period ending on the last day worked. “Retirement” means voluntary
termination of employment after attainment of age 65. Any Annual Bonus amounts
due to the Executive shall be payable, in the same form and at the same time
that all other employees receive their bonus payment, to the extent performance
goals for the year are achieved. The Annual Bonus shall be calculated as one
hundred percent (100%) of Base Salary multiplied by the fraction of (x) the
number of days in the calendar year through the last day worked by the Executive
divided by (y) 365 days, multiplied by the



5

--------------------------------------------------------------------------------





percent of the maximum Annual Bonus achieved pursuant to the performance goals
in place in the year of retirement. In addition, the Executive shall be entitled
to payment of ONE HUNDRED PERCENT (100%) of his then annual Base Salary.
Payments other than the Annual Bonus due under this Section 6.3, if any, will be
made in a lump sum within 10 days following six months and one day after the
date of retirement.


6.4
Termination for Cause. The Company may terminate the Executive’s employment
hereunder for Cause at any time by written notice to the Executive. In such
event, the Executive is not entitled to any severance pay. A termination of the
Executive under this Section 6.4 does not affect the Executive’s rights pursuant
to Section 5 of this Agreement. “Cause” means, as determined by the Board of
Directors and described herein, (i) conviction of (a) a felony, (b) a willful or
knowing violation of any federal or state securities law, or (c) a crime
involving moral turpitude; (ii) gross negligence or gross misconduct in
connection with the performance of the Executive’s duties as described in
Section 1.1 herein (which shall include a breach of the Executive’s fiduciary
duty of loyalty); or (iii) a material breach of any covenants by the Executive
contained in any agreement between the Executive and the Company or its
affiliates (including but not limited to breaching affirmative or negative
covenants or undertakings set forth in Section 7 herein).



6.5
Termination Without Cause. The Company may on sixty (60) days’ notice terminate
the Executive’s employment without Cause (as such term is defined in Section
6.4) during the term of this Agreement. In the event of a termination without
Cause on or prior to the one (1) year anniversary date following the Effective
Date, as full satisfaction of the Company’s obligations to the Executive, the
Executive shall be entitled to receive (i) the Executive’s Base Salary for the
period ending on the date of termination and (ii) an amount equal to TWO HUNDRED
PERCENT (200%) of his then annual Base Salary, paid in a lump sum within 10 days
following six months and one day after the date of termination. In the event of
a termination without Cause after the one (1) year anniversary date following
the Effective Date, as full satisfaction of the Company’s obligations to the
Executive, the Executive shall be entitled to receive (i) the Executive’s Base
Salary and accrued Annual Bonus for the period ending on the date of termination
and (ii) an amount equal to ONE HUNDRED PERCENT (100%) of his then annual Base
Salary, paid in a lump sum within 10 days following six months and one day after
the date of termination. For purposes of this Section 6.5, the accrued Annual
Bonus shall be calculated as one hundred percent (100%) of Base Salary
multiplied



6

--------------------------------------------------------------------------------





by the fraction of (x) the number of days in the calendar year through the last
day worked by the Executive divided by (y) 365 days (regardless of whether the
performance goals established pursuant to Section 3.2 are actually met for such
year). The Executive shall also be provided with outplacement services with a
firm jointly selected by the Executive and the Company at a cost not to exceed
ONE HUNDRED THOUSAND DOLLARS ($100,000.00).


6.6
Voluntary Termination. The Executive may on ninety (90) days’ notice terminate
his employment hereunder at any time during the term of this Agreement. In such
event, he shall not be entitled to any severance pay except in the circumstances
described in Section 6.7 below.



6.7
Voluntary Termination With Good Reason. In the event of a voluntary termination
by the Executive with Good Reason, the Executive shall be entitled to receive
the same severance pay and benefits due upon a termination without Cause after
the one-year anniversary date following the Effective Date pursuant to
Section 6.5 above. “Good Reason” means (i) a material diminution in the
Executive’s authority, duties or responsibilities as described herein; (ii) a
material change in the Executive’s principal place of employment to a location
that is more than 50 miles from Reston, Virginia; (iii) the failure of any
successor of the Company to expressly in writing assume the Company’s
obligations under this Agreement; or (iv) any other action or inaction that
constitutes a material breach by the Company of any agreement between the
Executive and the Company or its successor. Notwithstanding the foregoing, the
Executive shall not be treated as having terminated with Good Reason unless
(a) the Executive notifies the Company in writing of the event or condition
constituting Good Reason within sixty (60) days after he knows, or with the
exercise of reasonable diligence would have known, of the occurrence of such
event or condition; (b) the Company fails within thirty (30) days after receipt
of such notice to cure such event and return the Executive to the position he
would have been in had the event or condition not occurred; and (c) within
thirty (30) days after the end of the cure period described in clause (b), the
Executive notifies the Company in writing of his intent to terminate employment;
provided, however, that in no event shall the Executive’s failure to notify the
Company of the occurrence of any event constituting Good Reason, or to
voluntarily terminate as a result of such event, be construed as a consent to
the occurrence of future events, whether or not similar to the initial
occurrence, or a waiver of his right to resign for Good Reason as a result
thereof.





7

--------------------------------------------------------------------------------





6.8
[Reserved]



6.9
Voluntary Termination-Change in Senior Leadership Accompanied by Change in
Business Philosophy. If the Company elects a new Chairman and/or appoints a
Chief Executive Officer (the “New Senior Leader”) and provided that on or after
the date of such election and/or appointment, the Board of Directors or New
Senior Leader enacts major changes in the Company’s business philosophy, mission
or business strategies, the Executive may voluntarily terminate his employment.
To provide sufficient time for a transfer of the Executive’s responsibilities
and duties, he shall be required to provide ninety (90) days’ notice prior to
such voluntary termination and the Company shall have the option of extending
the notice an additional thirty (30) days. In the event the Executive
voluntarily terminates his employment in connection with or within one year
after the election of a New Senior Leader accompanied by any of the changes
described in this Section 6.9, he shall not be entitled to any severance pay and
shall not be bound by the “Covenant Not to Compete” described in Section 7.



6.10
Continuing Payments. In the event any of the events described in this Section 6
should occur during the term of this Agreement, and result in payments to the
Executive which would in their normal course continue beyond the term of this
Agreement, such payments shall be made at such times and in such amounts as if
the term of this Agreement had not expired.



6.11
Effect of Termination. Except as otherwise expressly agreed to in writing by the
Executive and the Company, in the event of the Executive’s termination of
employment for any reason, he shall automatically be deemed to have resigned
from all assignments or appointments by or positions with the Company and its
affiliates. Any such resignation shall not affect the characterization of the
Executive’s termination of employment as voluntary or involuntary or with or
without Cause or Good Reason.



7.
Covenant Not to Compete.



The covenant set forth in Section 7.1 shall be applicable during the employment
term and for a period of one (1) year after termination in the event the
Executive is terminated pursuant to Section 6.3 “Retirement”, Section 6.4 for
“Cause”, Section 6.5 “Without Cause”, or Section 6.6 “Voluntary”.


In the event that the Executive terminates pursuant to Section 6.7 “Voluntary
With Good Reason” or Section 6.9 “Voluntary Termination-Change in Senior
Leadership Accompanied by Change in


8

--------------------------------------------------------------------------------





Business Philosophy”, the non-competition provisions of Section 7 become void.
All other provisions in Section 7 remain in full force and effect.


7.1
Scope. During the term of Executive’s employment under this Agreement, and for
the applicable period thereafter, Executive hereby covenants and agrees that he
shall not, at any time, directly or indirectly, anywhere in the Restricted Area
(i) own more than 5% of outstanding shares or control any residential
Homebuilding, Mortgage Financing, or Settlement Services Business that competes
with the Company or an affiliate; or (ii) work for, become employed by, or
provide services to (whether as an employee, consultant, independent contractor,
partner, officer, director, or board member) any person or entity that competes
with the Company or an affiliate in the residential Homebuilding Business,
Mortgage Financing Business, or Settlement Services Business (including but not
limited to an entity owned or managed by a Family member). “Restricted Area”
means the counties and other units of local government in which the Company
engaged in the residential Homebuilding Business, Mortgage Financing Business or
Settlement Services Business, within the 24-month period prior to Executive’s
termination of employment. Further, Executive will not (a) hire or solicit for
hiring, any person, who, during the last twelve (12) months prior to Executive’s
termination of employment, was an employee of the Company or provided services
as a subcontractor to the Company; (b) utilize or solicit the services of, or
acquire or attempt to acquire real property, goods, or services from, any
developer or subcontractor utilized by the Company; or (c) solicit any customer
or client or prospective customer or client of the Company with whom the
Executive had any communications with or about whom the Executive had any access
to information during the 12-month period prior to the Executive’s termination
of employment. Any investments made by the Executive in private equity or hedge
funds/vehicles for which the Executive does not hold a controlling financial or
management interest is not considered a violation of this Section 7.1.



7.2
Definitions. For purposes of this Agreement, (i) the term “Family” shall mean
Executive, Executive’s spouse, and any minor children and any entity that
Executive, Executive’s spouse, and any minor children control, either directly
or indirectly; (ii) “control” for purposes of the immediately preceding clause
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of voting
securities, by contract, or otherwise); (iii) the term “Homebuilding Business”
shall mean the



9

--------------------------------------------------------------------------------





business of designing and constructing single family homes; (iv) the term
“Mortgage Financing Business” shall mean the origination, underwriting, closing,
placement or sale of residential home mortgages (new home construction only);
and (v) the term “Settlement Services Business” shall mean the brokering of
title insurance and the performance of title searches related to loan closings
in connection with the Mortgage Financing Business.


7.3
Reasonableness. The Executive acknowledges that the restrictions contained in
this Section 7 are reasonable and necessary to protect the business and
interests of the Company, and that it would be impossible to measure in money
the damages that would accrue to the Company by reason of the Executive’s
failure to perform his obligations under this Section 7. Therefore, the
Executive hereby agrees that in addition to any other remedies that the Company
may have at law or at equity with respect to this Section 7, the Company shall
have the right to have all obligations, undertakings, agreements, and covenants
set forth herein specifically performed, and that the Company shall have the
right to obtain an order of such specific performance (including preliminary and
permanent injunctive relief to prevent a breach or contemplated breach of any
provision of this Section 7) in any court of the United States or any state or
political subdivision thereof, without the necessity of proving actual damage;
provided that the Company is not in breach of any of its obligations hereunder.



7.4
Confidentiality. In connection with the Executive’s employment with the Company,
Executive has had or may have access to confidential, proprietary, and
non-public information concerning the business or affairs of the Company,
including but not limited to trade secrets (as defined in Virginia Code §
59.1-336) and other information concerning the Company’s customers, developers,
lot positions, subcontractors, employees, pricing, procedures, marketing plans,
business plans, operations, business strategies, and methods (collectively,
“Confidential Information”). Accordingly, both during and after termination of
the Executive’s employment with the Company (regardless of whether he, or the
Company or an affiliate terminates his employment), he shall not misappropriate,
use or disclose to any third party any Confidential Information for any reason
other than as intended within the scope of his employment. In the event that the
Executive is required by law to disclose any Confidential Information, the
Executive agrees to give the Company prompt advance written notice thereof, to
the extent possible, and to provide the Company, if requested, with reasonable
assistance in obtaining an order to protect the Confidential Information from
public disclosure. Upon termination of the Executive’s employment for any
reason, or at any other time upon request of the



10

--------------------------------------------------------------------------------





Company, the Executive shall immediately deliver to the Company all documents,
forms, blueprints, designs, policies, memoranda, or other data (and copies
hereof), in tangible, electronic, or intangible form, relating to the business
of the Company or any of its affiliates. Notwithstanding the foregoing,
Confidential Information shall not include information that (i) the Executive
had in his possession as of the commencement of his employment with the Company
or its affiliates, provided that such information is not subject to a
confidentiality agreement with, or other obligation of secrecy to, the Company
or its affiliates, or (ii) becomes publicly available other than through
disclosure by the Executive in violation of this Agreement or any other
applicable agreement.


7.5
No Conflict. The Covenant Not to Compete set forth in this Section 7 shall
supersede and override any and all limitations on Executive’s right to compete
with the Company including, without limitation, any similar covenants not to
compete in the Equity Incentive Plans and shall be the sole standard by which
Executive shall be bound.



8.    Other Provisions.


8.1
Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid, and shall be deemed given when so delivered
personally, telegraphed, telexed, or sent by facsimile transmission, or if
mailed, four days after the date of mailing as follows:



(i)
if the Company, to:

NVR, Inc.
Attn: Senior Vice President of Human Resources
11700 Plaza America Drive
Suite 500
Reston, VA 20190


(ii)
if the Executive, to:

Paul Praylo
[Current home address on file]


8.2
Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.



11

--------------------------------------------------------------------------------







8.3.
Waiver and Amendments. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder. No waiver by the
Company or the Executive of a breach of, or of a default under, any of the
provisions of this Agreement, nor the Company’s or the Executive’s failure on
one or more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as to the
waiver of any such provision, rights, or privileges hereunder.



8.4
Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the Commonwealth of Virginia.



8.5
Assignability. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. The Company shall assign this
Agreement and its rights, together with its obligations, to any entity which
will substantially carry on the business of the Company subject to the
Executive’s rights set forth in this Agreement.



8.6
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same instrument.



8.7
Headings. The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.



8.8
Indemnification. The Company agrees to indemnify the Executive, to the fullest
extent permitted under Virginia and any other applicable law, against any and
all expenses reasonably incurred by the Executive, including attorney’s fees, in
connection with any action, suit, or proceeding, whether civil, criminal, or
administrative and whether formal or informal, including but not limited to any
judgment, settlement, fine or penalty or any excise tax related to any employee
benefit plan, (each a “proceeding”), to which the Executive is a party (whether



12

--------------------------------------------------------------------------------





as plaintiff, defendant or otherwise) in which any person (including but not
limited to the Company or any governmental agency) seeks to (i) impose on the
Executive any sanction or liability by reason of any action the Executive took
or failed to take in his capacity as an executive officer of the Company or by
reason of the Executive’s status as an executive officer of the Company, or (ii)
recover or withhold from the Executive any compensation, equity award or other
benefit paid or payable to him by the Company or allocated or granted to him
under any plan maintained or administered by the Company. Unless a determination
has been made that indemnification is not permissible, the Company shall make
advances and reimbursements for expenses reasonably incurred by the Executive in
a proceeding as described above upon receipt of an undertaking from the
Executive to repay the same if it is ultimately determined that the Executive is
not entitled to indemnification. Such undertaking shall be an unlimited,
unsecured general obligation of the Executive and shall be accepted without
reference to the Executive’s ability to make repayment. The determination that
indemnification under this Section 8.8 is permissible and the authorization of
such indemnification (if applicable) in a specific case shall be made in
accordance with applicable law; provided that liabilities and expenses incurred
because of the Executive’s willful misconduct or a knowing violation of criminal
law for which the Executive is convicted shall not be indemnifiable under this
Section 8.8. The termination of a proceeding by judgment, order, settlement,
conviction (except in the case of a conviction of a knowing violation of
criminal law), or upon a plea of nolo contendere or its equivalent shall not of
itself create a presumption that the Executive acted in such a manner as to make
him ineligible for indemnification. The Executive’s right to indemnification
under this Section 8.8 does not limit any right to indemnification the Executive
may have under the Company’s certificate of incorporation, the Company’s bylaws,
this Agreement, or any other agreement to which the Executive is a party. The
Company shall also use its best efforts to obtain coverage for the Executive
under an insurance policy (whether now in force or hereinafter obtained) during
the term of this Agreement covering the officers and directors of the Company or
its affiliates. This Section 8.8 shall survive the termination of this
Agreement. This Section 8.8 shall also survive termination of Executive’s
employment.


8.9
Termination of Employment.    The Executive will be deemed to have a termination
of employment for purposes of determining the timing of any payments or benefits
hereunder that are classified as deferred compensation only upon a “separation
from service” within the meaning of Internal revenue Code Section 409A.



13

--------------------------------------------------------------------------------







9.    Effective Date.


This Agreement shall be effective as of January 28, 2019.




IN WITNESS WHEREOF, The parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.


NVR, INC.
 
 
 
 
 
 
 
 
By: /s/ Gary Brown
 
/s/ Paul W. Praylo
 
 
 
GARY BROWN
 
PAUL W. PRAYLO
 
 
 









14